    TABLE OF CONTENTS TO DECLARATION OF JASON THOMPSON




Exhibit   Document                     Page No.
A         Firm Resume                  7
EXHIBIT A
                                                                                          Commercial Law &
                                                          Class Action     Employment    Intellectual Property   Personal Injury




                                                           Jason J. Thompson
                                                           Senior Shareholder - Class Action Attorney
                                                           Direct Dial (248) 415-3206
                                                           Direct Fax (248) 436-8453
                                                           Email jthompson@sommerspc.com

                                                           Education
                                                           Michigan State University College of Law, Juris Doctor cum laude, 1992
                                                             - Law Review - Note and Comment Editor
                                                             - Clerk, Hon. John Bruff, 16th Judicial Circuit Court of Michigan
                                                             - Clerk, Hon. Marvin Stempien, 3rd Judicial Circuit Court of Michigan
                                                           University of Southern California, Bachelor of Arts in Economics, 1989

                                                           Bar Admissions
                                                           Michigan; U.S. Sixth Circuit Court of Appeals; U.S. Ninth Circuit Court of Appeals; U.S.
                                                           Supreme Court

                                                           U.S District Court Admission: Eastern District of Michigan; Western District of
                                                           Michigan; District of Maryland; Northern District of Alabama; Central District of
                                                           California; Northern District of California; Southern District of California; District of
  PROFILE                                                  Colorado; Northern District of Georgia; Northern District of Illinois; Southern
                                                           District of Illinois; Western District of Kentucky; Western District of Louisiana; District
Areas of Practice                                          of Massachusetts;         District of Minnesota; Southern District of Mississippi;
Employment                                                 Northern District Missouri; Western District of Missouri; District of Nevada;
Class Action                                               Southern District of New York; Western District of North Carolina; Northern
Commercial Law & Intellectual Property                     District of Ohio; Eastern District of Tennessee-Knoxville; Southern District of
Personal Injury                                            West Virginia; Western District of Washington




Jason Thompson represents clients in class action and multidistrict litigation (MDL) involving consumer protection, employment rights, and
mass tort cases in federal and state courts throughout the United States. His clients include individuals as well as municipalities, healthcare
plans, and unions.

Over the past 26 years, Jason has been recognized for his excellence as a trial lawyer, including selection by his peers as a Super Lawyer™, board
certification by the National Board of Trial Advocacy, and an AV Preeminent Lawyer rating from Martindale-Hubbell. Jason has been appointed as
class counsel and in MDL leadership positions in cases involving antitrust, overtime pay, insurance coverage, environmental pollution, and
consumer protection. He has been asked to testify repeatedly before the Michigan Legislature regarding the state’s pharmaceutical immunity law
and amendments to qui tam provisions under Michigan’s Medicaid fraud law.

In addition to his law practice, Jason writes and speaks on topics related to his practice and serves on the firm’s Board of Directors. He also
teaches a course on class actions and MDL litigation as an Adjunct Professor at Michigan State University College of Law. In 2017 Jason became
an Arbitrator with the American Arbitration Association.




                                                                                                             Dec of J. Thompson
                                                                                                                         Page 7
    ACCOMPLISHMENTS

Mr. Thompson has been appointed to leadership positions in a variety of complex litigation matters:

•   Clay et al. v. CytoSport, Inc. (Class Counsel)
•   Price et al. v. L'Oreal USA, Inc. et al. (Class Counsel)
•   Holmes v. Kelly Services, LLC (Class Counsel)
•   Owens et al. v. GLH Capital Enterprise, Inc.
•   Lambert et al. v. Dollar General Corp. (Class Counsel)
•   Parrot et al. v. Family Dollar, Inc. (Class Counsel)
•   Lambert et al. v. General Nutrition Corp. (Class Counsel)
•   Gullage et al. v. Cognosanto, LLC (Class Counsel)
•   Jane Doe et al. v. Deja Vu et al. (Class Counsel)
•   Wengerd et. al. v. Self-Reliance, Inc. (Class Counsel)
•   Compressor Engineering Corp. vs. Thomas (Class Counsel)
•   Lee v. Asurion Insurance Services et al. (Class Counsel)
•   Gaffers v. Kelly Services, Inc. (Class Counsel)
•   In Re: Blue Cross Blue Shield Antitrust Litigation MDL No. 2406 (Damages PSC Committee Member)
•   Bourne v. Ansara Restaurant Group et al. (Class Counsel)
•   APB Associates v. Bronco’s Saloon, Inc. et al. (Class Counsel)
•   Compressor Engineering Corporation v. Manufacturers Financial Corporation, et al. (Class Counsel)
•   Machesney v. Lar-Bev of Howell, Inc., et al. (Class Counsel)
•   Alderoty v. Maxim Healthcare Services (Class Counsel)
•   Atkinson v. TeleTech, LLC (Class Counsel)
•   Avio, Inc. v. Alfoccino, Inc. et al. (Class Counsel)
•   Wright v. Jacob Transportation Services, LLC et al. (Class Counsel)
•   Klein v. Secura Insurance Co. (Class Counsel)
•   Wilson v. Maxim Healthcare Services (Class Counsel)
•   Cardoza v. Bloomin’ Brands Inc. et al. (Class Counsel)
•   Matthews v. Convergys Corp. et al. (Class Counsel)
•   Ingram v. Passmore Towing & Recovery (Class Counsel)
•   Terry v. TMX Finance LLC et al. (Class Counsel)
•   Ross v Jack Rabbit Services, LLC, et al. (Class Counsel)
•   Lawrence v. Maxim Healthcare Services (Class Counsel)
•   Stelmachers v. Maxim Healthcare Services (Class Counsel)
•   Williams vs. Sykes Enterprises, Inc. (Class Counsel)
•   Flores vs. Velocity Express, Inc. (Class Counsel)
•   Jimenez et al vs. Allstate Insurance Company et al (Class Counsel)
•   Automotive Wire Harness Systems Antitrust Litigation MDL No 2311 (Direct Purchaser PSC)
•   Jackson's Five Star Catering, Inc. v John R. Beason d/b/a Tax Connection World & Tax Connection Worldwide LLC (Class Counsel)
•   Exclusively Veterinary Cats Hospital, P.C. v Anesthetic Vaporizer Services, Inc. (Class Counsel)
•   Northstar Education Finance, Inc. Contract Litigation MDL No. 1990 (Executive Committee)
•   Stanley vs. United States Steel Corporation (Class Counsel)
•   Amgen Off Label Marketing Litigation MDL No 1934 (Executive Committee)
•   In Re: Neurontin Sales and Marketing MDL No. 1629 (Purchase Claims Committee)



                                                                                                 Dec of J. Thompson
                                                                                          JASON J. THOMPSON | Direct: (248) 415-3206 | Page 2
                                                                                                             Page 8
   •   In Re: Vioxx Sales and Marketing MDL No. 1657 (Purchase Claims Committee)
   •   In Re: Bextra/Celebrex Sales and Marketing MDL No. 1699 (Purchase Claims Committee)
   •   In Re: Tricor (TPP Allocation Counsel)
   •   In Re: Zyprexa MDL No. 1596 (Purchase Claims Committee)
   •   Haase vs. Frank J. Bluestein, et al. (PSLRA Counsel)
   •   Regina vs. Comcast of Detroit, Inc. (Class Counsel)
   •   Snow v Atofina Chemical Inc. (Class Counsel)
   •   $6.55 million collective action settlement on behalf of exotic dancers working at a Deja Vu gentleman's club that misclassified
       them as independent contractors, forced them to “rent,” and failed to pay minimum wage
   •   $6.25 million class settlement on behalf of Permanente “advice nurses” who were not paid wages and overtime for off-the-clock
       work in violation of the Fair Labor Standards Act
   •   Over $16 million in client settlements for women injured by defective transvaginal mesh products
   •   $680,000 class action settlement involving restaurant employees who alleged they were forced to tip-out to ineligible employees
       and also cheated out of minimum wage
   •   $3.0 million class action settlement involving restaurant employees who alleged they were cheated out of minimum wage and
       overtime pay
   •   $3 million class action settlement on behalf of hourly employees at Bloomin’ Brands, Inc. for violation of the Fair Labor Standards
       Act in failing to pay their employees all earned wages.
   •   $3.5 million class action settlement on behalf of Teletech home-based customer service agents who claimed their employer
       unlawfully withheld compensation in violation of the Fair Labor Standards Act's wage and hour provisions
   •   $22.5 million recovered for class of insurance policyholders in 38 states whose covered property damage claims were previously
       underpaid
   •   $7.5 million settlement in nationwide wage and hour collective action involving more than 12,000 call center employees who were
       not paid for their pre-shift computer login and boot-up time.
   •   $4.5 million settlement in nationwide wage and hour class action involving more than 20,000 at-home call center employees who
       were not paid for their pre-shift computer login and boot-up time and for time spent working “off-the-clock” while experiencing
       system downtime.
   •   $1.1 million settlement in nationwide wage and hour class action involving more than 1,000 at-home call center employees who
       were not paid for their pre-shift computer login and boot-up time and for time spent working “off-the-clock” while experiencing
       system downtime.
   •   $940,000 settlement wage and hour collective action settlement in a nationwide lawsuit against Sykes Enterprises, Inc. by
       approximately 4,000 call center employees who were not paid for their pre-shift computer login and boot-up time
   •   Wage and hour collective action settlement for $1.4 million involving call center employees. Alleged violations included logging
       into and out of software programs which resulted in unpaid overtime compensation.
   •   $11.3 million collective action settlement on behalf of exotic dancers working at a Déjà Vu gentleman's club who were not paid a
       minimum wage as required under the Fair Labor Standards Act (FLSA). Instead, the dancers were misclassified as independent
       contractors and were forced to pay the clubs rent out of the dance fees paid by customers.




Honors/Awards
• Michigan Lawyers Weekly – Top Settlement 2012 ($22.5 Million)
• SuperLawyers (Michigan) – 2006-2012 and 2014 to present
• Top 100 Trial Lawyers in Michigan, National Trial Lawyers Association
• Michigan Lawyers Weekly “Up & Coming Lawyers,” 2001
• Board Certified Civil Trial Lawyer, National Board of Trial Advocacy
• Leading Lawyers - Class Action and Mass Tort Law
• AV Preeminent Lawyer (Martindale Hubbell) – Peer Review Rating of 5.0 out of 5.0




                                                                                   JASON J. THOMPSON | Direct: (248) 415-3206 | Page 3
                                                                                                 Dec of J. Thompson
                                                                                                             Page 9
Published Works
• “Sixth Circuit Court of Appeals Rejects Old Approach to Michigan's Drug Immunity Defense," Michigan Bar Journal, January 2015
• “Supreme Court Confirms Importance of Class Actions,” Michigan Association for Justice Journal, Fall 2013
• “Wage and Hour Litigation - Employee Status,” Michigan Bar Journal, February 2011
• “Establishing Causation in an Ambient Air Quality Nuisance Action,” American Association for Justice, Section on Toxic,
  Environmental & Pharmaceutical Torts, Fall 2008
• “Corporate  Misconduct Helps Fuel Lawsuits,” Crain’s Detroit Business, August 30, 2005
• “Mass Tort Settlement Options in Class Actions and Multidistrict Litigation,” Association of Trial Lawyers of America,
  Section on Toxic, Environmental & Pharmaceutical Torts, Spring 2003
• Environmental Pollution: Today’s Lawsuits Against Polluters Are Inducing Claims for Emotional Distress Damages,”
  Michigan Bar Journal, September 2002
• “’As Is’ Clause Holds Water Under the Michigan Underground Leaking Storage Tank Act,” Detroit College of Law Review, 1993
• “Room for Sobriety Checkpoints under the Fourth Amendment,” Detroit College of Law Review (note), 1991

Seminars/Lectures
FACULTY POSITIONS
• Adjunct Professor, Complex Litigation, Michigan State University College of Law, 2013 - 2015

SEMINARS/PRESENTATIONS
• Speaker, 2018 Michigan Association for Justice Annual Convention, “Wage and Hour Law”
• Speaker, 2016 American Association for Justice Annual Convention, Employment Rights Section and Wage & Hour Litigation
    Group, "Mediating FLSA Actions"
•   Speaker, 2015 American Association for Justice Annual Convention, Employment Rights Section and Wage & Hour Litigation
    Group, “The Current State of the De Minimis Doctrine and Recent Supreme Court Fair Labor Standards Act Decisions”
• Speaker, 2014 American Association for Justice Annual Convention, Employment Rights Section and Wage & Hour Litigation
    Group, "Rule 68 Offers of Judgment-Genesis and Beyond"
•   Moderator, 2013 American Association for Justice Annual Convention, Employment Rights Section and Wage and Hour
    Litigation Group CLE Program
•   Speaker, 2013 American Association for Justice, Continuing Legal Education Program, “The Latest Developments Affecting
    your Class Action Strategy Teleseminar”
•   Sponsor, 2013 First Annual Great Lakes Mass Tort Seminar
•   Moderator, 2012 American Association for Justice Annual Convention, Employment Rights Section and Wage and Hour
    Litigation Group CLE Program
•   Moderator, 2011 American Association for Justice Annual Convention, Employment Rights Section and Wage and Hour
    Litigation Group CLE Program
•   Speaker, 2011 Ohio Association for Justice Wage & Hour Seminar, “H2B Visa Workers and FLSA Violations”
•   Moderator, 2011 American Association for Justice Annual Convention, New York, New York
• Speaker, 2010 Michigan Association for Justice New Lawyers “Discovery Workshop”
• Moderator, 2010 American Association for Justice Annual Convention, Wage & Hour Litigation Group Educational Seminar
• Speaker, 2009 American Association for Justice Annual Convention - “Wage and Hour Litigation: Employee Status”
• Panel Member, 2007 Michigan Trial Lawyers Association Deposition Workshop
• Speaker, 2005 American Association for Justice, Annual Convention - “Obtaining Recovery for Identity Theft Victims”
• Speaker, 2005 Florida Justice Association - “Bringing Your Closing Argument to Life”
• Speaker, 2005 Michigan Trial Lawyers Association Rapid Fire Seminar - “New Ways to Succeed”
• Speaker, 2003 Product Liability and Personal Injury Law Conference, Kitzbühel, Austria - “Class Action and Multidistrict
    Litigation Settlements”
•   Judge, 3rd Annual National Trial Advocacy Competition, Michigan State University/Detroit College of Law, 2002
•   Speaker, 2002 Michigan Trial Lawyers Association Seminar -”Mass Torts and Environmental Class Actions”
•   Moderator, 2002 Michigan Trial Lawyers Association Rapid Fire Symposium - “Environmental Torts”
•   Speaker, 1998 Michigan Trial Lawyers Association Rapid Fire Symposium - “EMS Cases”


                                                                                                 Dec of J. Thompson
                                                                                        JASON J. THOMPSON | Direct: (248) 415-3206 | Page 4


                                                                                                            Page 10
  MEMBERSHIPS

• State Bar of Michigan
• The National Trial Lawyers
• Million Dollar Advocates Forum
• American Association for Justice - Wage & Hour Litigation Group (Co-Chair), Class Action Litigation, Group, Section on Toxic
  Environmental and Pharmaceutical Torts, Employment Rights Section
• Michigan Association for Justice - Former Executive Committee Member
• American Arbitration Association –Arbitrator, Class Action and Employment Panels


    Sommers Schwartz

   visit superlawyers.com




                                                                                         JASON J. THOMPSON | Direct: (248) 415-3206 | Page 5
                                                                                                    Dec of J. Thompson
                                                                                                               Page 11
